In an action by an infant to recover damages for personal injuries and by her mother for medical expenses and loss of services, the appeal is from a judgment entered upon a jury verdict for $13,750 in favor of the infant and for $1,750 in favor of her mother. Judgment reversed and new trial granted, with costs to abide the event, unless respondent stipulate, within 10 days after the entry of the order hereon, to reduce the verdict to $9,000 for the infant and to $500 for the mother, in which event the judgment, as so reduced, is unanimously affirmed, without costs. The amounts awarded by the jury were excessive. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.